Exhibit 10.24

AMENDMENT NO. 1 TO THE
INITIAL PUBLIC OFFERING AGREEMENT

                    This AMENDMENT NO. 1 TO THE INITIAL PUBLIC OFFERING
AGREEMENT (this “Amendment”) is made and entered into as of October 10, 2002, by
and among THE PNC FINANCIAL SERVICES GROUP, INC. (formerly PNC Bank Corp.), a
Pennsylvania corporation (together with any successor,“PNC”), PNC ASSET
MANAGEMENT, INC., a Delaware corporation and an indirect wholly owned subsidiary
of PNC (together with any successor and with any assignee or group of or
affiliated assignees (treated for this purpose as a single assignee) that is a
Controlling Stockholder, “PAM”), and BLACKROCK, INC., a Delaware corporation and
a majority owned subsidiary of PAM (together with any successor, “BlackRock”),
amending and supplementing the Initial Public Offering Agreement, dated as of
September 30, 1999 (the “IPO Agreement”), among PNC, PAM and BlackRock. 
Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed thereto in the IPO Agreement.

RECITALS:

                           WHEREAS, PNC, PAM and BlackRock have agreed to make
certain amendments to the IPO Agreement;

                           WHEREAS, pursuant to Section 6.7 of the IPO
Agreement, the IPO Agreement may be amended by written agreement of the parties
thereto;

                           WHEREAS, on the terms and conditions set forth
herein, PNC, PAM and BlackRock have agreed to amend the IPO Agreement as
provided herein; and

                           WHEREAS, PNC, PAM and BlackRock have duly authorized
the execution and delivery of this Amendment and have done all things necessary
to make this Amendment a valid agreement in accordance with its terms;

                           NOW, THEREFORE, the parties hereby agree as follows:

SECTION 1.     Amendment to Definitions.

          (a)           The definition of “Fair Value” is hereby deleted from
Article 1 of the IPO Agreement.

          (b)           The definition of “Change in Control of BlackRock” is
hereby deleted in its entirety and replaced with the following:



--------------------------------------------------------------------------------


          “Change of Control of BlackRock” has the meaning set forth in Section
3.3(d).”

          (c)            The definition of “Change in Control of PNC” is hereby
deleted in its entirety and replaced with the following:

          ““Change of Control of PNC” has the meaning set forth in Section
3.3(c).”

          (d)            The definition of “PNC Affiliate” is hereby deleted in
its entirety and replaced with the following:

          ““PNC Affiliate” means a Person that, directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with, PNC, except for BlackRock or any BlackRock Affiliate.”

SECTION 2.     Amendments to Section 3.2.

(a)      Section 3.2 is hereby amended by adding the following subsection, which
is designated as subsection 3.2(d):

 

“(d)     Notwithstanding the provisions of this Section 3.2, if within 12 months
following a Change of Control of BlackRock or a Change of Control of PNC (each,
a “Change of Control”), a majority of the Independent Directors (as defined
below) of BlackRock serving on the day prior to the effective date of such
Change in Control, determines that the fundamental economics and operations of
the business of BlackRock have been materially and adversely affected as a
result of such Change of Control (taking into account BlackRock’s revenues,
earnings, corporate governance, management practices, culture and compensation
practices) (a “Material Effect”), then at any time following (1) receipt of
written notice of such determination, which notice shall be provided within 12
months following a Change of Control and shall specify in reasonable detail the
general circumstances, practices and/or conditions that have caused the Material
Effect (the “Material Effect Notice”), (2) receipt of a Failed Cure Notification
(as defined below), and (3) a determination by PAM that it will elect to dispose
of its Voting Stock of BlackRock and BlackRock Common Stock in accordance with
Section 3.3(b)(1)(x), PNC (or any PNC Affiliate) may not purchase or otherwise
acquire any additional BlackRock Capital Securities pursuant to this Section
3.2.  For purposes of this Agreement, “Independent Directors” shall mean those
directors of BlackRock who (i) are not current or former executive officers or
employees of BlackRock or any BlackRock Affiliate, (ii) are not current or
former directors, executive officers or employees of PNC  or any PNC Affiliate,
(iii) were not designated by PAM or the BlackRock Management Committee pursuant
to Section 2.2(a) of the Amended and Restated Stockholders Agreement, dated as
of September 30, 1999 (the “Stockholders Agreement”), among BlackRock, PAM and
certain

2



--------------------------------------------------------------------------------


 

employee stockholders and (iv) after such time as the Board commences
identifying “Independent Directors” for purposes of the rules of the New York
Stock Exchange, are identified by the Board as “Independent Directors” and
disclosed by BlackRock.  Notwithstanding the foregoing, the Directors listed on
Exhibit A hereto shall be deemed to be “Independent Directors” for purposes of
this Agreement, except, following the date on which the Board commences
identifying “Independent Directors” pursuant to clause (iv) of the preceding
sentence, any such Directors listed on Exhibit A hereto who has not been so
designated shall no longer be deemed to be an “Independent Director” for
purposes of this Agreement.”

       (b)            Section 3.2 is hereby amended by adding the following
subsection, which is designated as subsection 3.2(e):

 

“(e)     In the event that PAM has deposited Voting Stock of BlackRock or
BlackRock Common Stock owned by it into a Voting Trust pursuant to Section
3.3(a)(2), any Voting Stock of BlackRock or BlackRock Common Stock purchased by
PNC (or any PNC Affiliate) pursuant to the provisions of this Section 3.2 shall
be deposited in such Voting Trust.”

SECTION 3.   Amendments to Section 3.3.

       (a)            Section 3.3(a) of the IPO Agreement is hereby deleted in
its entirety and replaced with the following:

 

“(a)     (1)     If within 12 months following a Change of Control (the
“Evaluation Period”), the Independent Directors determine that a Material Effect
has occurred, PAM may, within three months of the date of such determination as
specified in the Material Effect Notice (the “Cure Period”), seek to cure such
Material Effect.

 

 

 

            (2)     Following the expiration of the Cure Period, if a majority
of the Independent Directors, in their sole discretion, determine that a
Material Effect has not been cured, the Independent Directors shall provide PAM
notification (the “Failed Cure Notification”) that such Material Effect has not
been cured within 30 days after the termination of the Cure Period (the date on
which the Failed Cure Notification is provided to PAM being the “Notice Date”). 
If the Independent Directors do not provide a Failed Cure Notification to PAM on
or before the 30th day following the termination of the Cure Period, the
Material Effect shall be deemed cured for all purposes of this Agreement.  As
soon as practicable following receipt of the Failed Cure Notification, PAM
shall, and PNC shall cause PAM to, deposit any Voting Stock of BlackRock and
BlackRock Common Stock owned by PAM into a voting trust, the terms

3



--------------------------------------------------------------------------------


 

of which shall be substantially as set forth on Schedule I (the “Voting Trust”).

 

 

 

            (3)     PAM shall not solicit proxies from holders of outstanding
BlackRock Capital Securities, for as long as any shares of its BlackRock Capital
Securities are held in the Voting Trust in accordance with the terms thereof. 
PAM further agrees that, at any time following receipt of a Failed Cure
Notification, except as otherwise provided in Sections 3.2 and 3.3(b) hereof,
PAM shall not purchase or otherwise acquire additional shares of BlackRock
Capital Securities.”

       (b)            Section 3.3(b) of the IPO Agreement is hereby deleted in
its entirety and replaced with the following:

 

“(b)     (1) Within 3 months after the receipt of a Failed Cure Notification,
PAM shall, and PNC shall cause PAM to, send BlackRock written notification (the
“Election Notification”) of its decision to undertake one of the following
options:

 

 

 

            (x)     dispose of its ownership interest in any Voting Stock of
BlackRock, within two years of the Notice Date, so that neither PNC (together
with any PNC Affiliates) nor PAM (together with its affiliates) is the
beneficial owner (as defined by Rules 13d-3 and 13d-5 under the Exchange Act or
any successor provision thereof) (a “Beneficial Owner”) of more than 4.9% of any
class of Voting Stock of BlackRock; provided that, except with the prior written
consent of the Independent Directors of BlackRock, none of PNC, PAM (together
with its affiliates) or any other PNC Affiliate may dispose of an amount of its
shares of Voting Stock of BlackRock (A) to any bank or bank holding company that
would result in any bank or bank holding company becoming the Beneficial Owner
of more than 4.9% of any class of Voting Stock of BlackRock or (B) to any other
person or entity that is not a bank or bank holding company that would result in
any person or entity becoming the Beneficial Owner of more than 10% of any class
of Voting Stock of BlackRock; and provided further that, as soon as practicable
following PAM’s Election Notification to sell its BlackRock Voting Stock
pursuant to this Section 3.3(b)(1)(x), any shares of Class B Common Stock held
by the Voting Trust shall be converted, in accordance with paragraph C(6) of
Article Fourth of BlackRock’s Amended and Restated Certificate of Incorporation,
into shares of Class A Common Stock;

 

 

 

            (y)     proceed as expeditiously as is commercially reasonable to
offer to purchase all the outstanding BlackRock Capital Securities not owned by
PNC or PAM (and use commercially reasonable efforts to consummate such purchases
as soon as practicable) at the applicable Change of Control Price (as defined
below), and agree that,

4



--------------------------------------------------------------------------------


 

simultaneously upon making such offer, all employee awards granted under
BlackRock’s 2002 Long-Term Retention and Incentive Plan (the “2002 Plan”) shall
fully vest and be immediately payable as if the termination date of the 2002
Plan had occurred and any applicable performance goals had been fully achieved
and any stock options granted under BlackRock’s 1999 Stock Award and Incentive
Plan (the “1999 Plan”) shall vest and become fully exercisable as if all holding
or employment period requirements and any applicable performance goals had been
fully achieved; or

 

 

 

            (z)     proceed as expeditiously as is commercially reasonable to
enter into an agreement (and use commercially reasonable efforts to consummate
the transactions contemplated by such agreement as soon as practicable after
execution of such agreement) with a third party purchaser to dispose of its
ownership interest in BlackRock Capital Securities (such that neither PNC
(together with any PNC Affiliates) nor PAM (together with its affiliates) is the
Beneficial Owner of more than 4.9% of any class of Voting Stock of BlackRock) to
such third party purchaser (the “Third Party Purchase”) that has made or has
agreed to make an offer to purchase all the outstanding BlackRock Capital
Securities of which none of PNC, any PNC Affiliate and PAM is the Beneficial
Owner, as the case may be, (the “Third Party Offer”), for a price per share that
is not less than the price per share to be offered to PAM with respect to each
class of BlackRock Capital Securities (provided that the Independent Directors
shall have received an opinion from a nationally recognized investment banking
or business appraisal firm, selected by the Independent Directors, that such
price is fair, from a financial point of view, to the public stockholders of
BlackRock), and agree that, simultaneously with consummation of the Third Party
Purchase, all employee awards granted under the 2002 Plan (“2002 Plan Awards”)
shall fully vest and be immediately payable as if the termination date of the
2002 Plan had occurred and any applicable performance goals had been fully
achieved and any stock options granted under the 1999 Plan (“1999 Plan Options”)
shall vest and become fully exercisable as if all holding or employment period
requirements and any applicable performance goals had been fully achieved
(provided, however, that in the event the consummation of the Third Party
Purchase occurs on or after the day upon which the Third Party Offer would
otherwise be scheduled to expire, the Third Party Offer shall be extended for
such reasonable period of time as shall be necessary to permit recipients of
2002 Plan Awards and 1999 Plan Options to participate in such offer).

 

 

     (2)               Following (A) a Change of Control of PNC or (B) a Change
of Control of BlackRock resulting from a transaction in which PAM sells
BlackRock Capital Securities and not all public stockholders and employees of
BlackRock holding shares of BlackRock Common Stock are given an opportunity to
participate in

5



--------------------------------------------------------------------------------


 

such transaction on substantially the same terms, PAM shall not dispose of any
BlackRock Capital Securities to any person or entity in a transaction, other
than as contemplated by Section 3.3(b)(1) after a determination of a Material
Effect following delivery of a Failed Cure Notification, that would result in
another Change of Control of BlackRock unless (x) the BlackRock public
shareholders and any employees of BlackRock holding shares of BlackRock Common
Stock are given a reasonable opportunity to participate in such transaction on
substantially the same terms and (y) a majority of the Independent Directors
approve such transactions resulting in the Change of Control of BlackRock.

 

 

 

(3)     (i)     For purposes of this Section 3.3(b), the term “Change of Control
Price” means, with respect to each class of BlackRock Capital Securities, the
average of the closing sale price (or, if no closing sale price is reported, the
average of the average bid and average ask prices) (as reported in composite
transactions for the principal securities exchange or trading system on which
such shares of BlackRock Capital Securities are then listed or traded) with
respect to such class of BlackRock Capital Securities during the 30 trading day
period immediately preceding the earlier of the date on which the Change of
Control was first announced or the date on which, in the determination of the
majority of the Independent Directors, the Change of Control was determined to
have occurred, provided that a nationally recognized investment banking or
business appraisal firm, mutually agreed upon by PAM, and the Independent
Directors, shall provide a written opinion to the Independent Directors that the
applicable Change of Control Price as determined in accordance with this
sentence is fair, from a financial point of view, to the holders of the
applicable class of outstanding BlackRock Capital Securities. 

 

 

 

          (ii)     If any such class of BlackRock Capital Securities was not
listed or traded on a securities exchange or trading system during such 30
trading day period or if the investment banking or business appraisal firm
selected by PAM, as the case may be, and the Independent Directors is unable to
deliver the fairness opinion required by Section 3.3(b)(3)(i), the Change of
Control Price shall be determined through good faith negotiations between PAM
and a special committee of the BlackRock Board of Directors, which shall not
include any director of BlackRock who was nominated by PAM, PNC or any PNC
Affiliate, their respective successors, if any, as the case may be (the
“BlackRock Special Committee”).  If PAM and the BlackRock Special Committee are
unable to agree on a Change of Control Price after reasonable efforts, PAM and
the BlackRock Special Committee each shall select a nationally recognized
investment banking or business appraisal firm (together, the “Initial Investment
Banks”) which shall determine the Change of Control Price.  If the Initial
Investment Banks are unable to agree on the Change of Control Price within 30
days of their selection, they shall jointly select a third nationally recognized
investment banking or business appraisal firm (the “Arbitrating Investment
Bank”) within 10 days following the expiration of such 30-day period.  Within 30
days following its selection, the Arbitrating Investment Bank shall determine
the Change of Control Price;

6



--------------------------------------------------------------------------------


 

provided, that the Change of Control Price determined by the Arbitrating
Investment Bank may not be outside the range for the Change of Control Price
determined by the Initial Investment Banks.  The fees and expenses of the
Initial Investment Banks and the Arbitrating Investment Bank (if applicable)
shall be borne one-half by PNC, and one-half by BlackRock.  The Change of
Control Price shall be determined by reference to, among other factors, the
trading value of the BlackRock Class A Common Stock prior to any public
announcement of the Change in Control; provided, however, that actions taken by
the acquiror in connection with such Change in Control, including, without
limitation, a substantial change in management of BlackRock, which have had an
adverse impact on the trading value of the BlackRock Class A Common Stock shall
be excluded from any determination of the Change of Control Price.

 

 

                                   (c)            Section 3.3(c) of the IPO
Agreement is hereby deleted in its entirety and replaced with the following:

 

 

 

“(c)     A “Change of Control of PNC” shall be deemed to occur when the Board of
Directors of PNC determines that a Change in Control of PNC has occurred, as a
Change in Control of PNC may be defined from time to time by the Board of
Directors of PNC.  Provided, however, that at a minimum, a Change in Control of
PNC shall, without any action by the Board of Directors of PNC, be deemed to
occur if:

 

 

 

(i)  any person, excluding employee benefit plans of PNC, is or becomes the
beneficial owner (as defined in Rules 13d 3 and 13d 5 under the Exchange Act or
any successor provisions thereto), directly or indirectly, of securities of PNC
representing twenty percent (20%) or more of the combined voting power of PNC’s
then outstanding securities;  provided, however, that such an acquisition of
beneficial ownership representing between twenty percent (20%) and forty percent
(40%), inclusive, of such voting power shall not be considered a Change in
Control if the Board of Directors of PNC approves such acquisition either prior
to or immediately after its occurrence;

 

 

 

(ii)  PNC consummates a merger, consolidation, share exchange, division or other
reorganization or transaction of PNC (a ”Fundamental Transaction”) with any
other corporation, other than a Fundamental Transaction that results in the
voting securities of PNC outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
voting power immediately after such Fundamental Transaction of (i) PNC’s
outstanding securities, (ii) the surviving entity’s outstanding securities, or
(iii) in the case of a division, the outstanding securities of each entity
resulting from the division;

7



--------------------------------------------------------------------------------


 

(iii)  the shareholders of PNC approve a plan of complete liquidation or
winding-up of PNC or an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all PNC’s
assets;

 

 

 

(iv)  as a result of a proxy contest, individuals who prior to the conclusion
thereof constituted the Board of Directors of PNC (including for this purpose
any new director whose election or nomination for election by PNC’s shareholders
in connection with such proxy contest was approved by a vote of at least two
thirds of the directors then still in office who were directors prior to such
proxy contest) cease to constitute at least a majority of the Board of Directors
of PNC (excluding any Board seat that is vacant or otherwise unoccupied); or

 

 

 

(v)  during any period of twenty-four (24) consecutive months, individuals who
at the beginning of such period constituted the Board of Directors of PNC
(including for this purpose any new director whose election or nomination for
election by PNC’s shareholders was approved by a vote of at least two thirds of
the directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors of PNC (excluding any Board seat that is vacant or otherwise
unoccupied).”

 

 

                                    (d)        Section 3.3(d) of the IPO
Agreement is hereby deleted in its entirety and replaced with the following:

 

 

 

“(d)     A “Change of Control of BlackRock” shall be deemed to occur if (i) due
to a transfer of any shares of BlackRock Voting Stock, a person other than PNC
or the PNC Affiliates holds a majority of the voting power of BlackRock’s Voting
Stock; or (ii) whether by virtue of an actual or threatened proxy contest
(including a consent solicitation) or any merger, reorganization, consolidation
or similar transaction, persons who are directors of BlackRock immediately prior
to such proxy contest or the execution of the agreement pursuant to which such
transaction is consummated (other than a director whose initial assumption of
office was in connection with a prior actual or threatened proxy contest) cease
to constitute a majority of the Board of Directors of BlackRock or any successor
entity immediately following such proxy contest or the consummation of such
transaction.  Notwithstanding the foregoing, no transaction or series of
transactions (x) that is approved by a majority of the Independent Directors and
(y) pursuant to which all public shareholders and employees of BlackRock holding
shares of BlackRock Common Stock are given an opportunity to participate in such
transaction on substantially the same terms as PAM, shall be deemed to
constitute a Change of Control of BlackRock.”

 

 

                                    (e)        Section 3.3(e) of the IPO
Agreement is hereby deleted in its entirety and replaced with the following:

 

 

 

“(e)     BlackRock shall pay (i) the fees and expenses of any financial
advisors, legal counsel or other advisors deemed necessary or advisable by the
Independent

8



--------------------------------------------------------------------------------


 

Directors in connection with determining the impact of the Change in Control on
the business of BlackRock pursuant to Section 3.2(d) and this Section 3.3; and
(ii) all reasonable expenses of the Independent Directors and BlackRock Special
Committee incidental to the determination of the Change of Control Price
including, but not limited to, expenses of and reasonable compensation for the
members of the Independent Directors and the BlackRock Special Committee. 
Members of the Independent Directors and the BlackRock Special Committee shall
be entitled to the benefit of indemnification from BlackRock, including, but not
limited to, the indemnification provided by BlackRock’s Certificate of
Incorporation and Bylaws, and BlackRock shall maintain, to the extent
practicable, directors and officers liability insurance for such members at
least as favorable as in that which was in effect on the day prior to the
effective date of the applicable Change in Control and any additional directors
and officers liability insurance reasonably requested and available at a
reasonable cost by the Independent Directors and BlackRock Special Committee in
connection with their services to be rendered under Section 3.2(d) and this
Section 3.3.”

 

 

 

(f)       Section 3.3(f) is hereby added to the IPO Agreement as follows:

 

 

 

“(f)     Further Assurances.  Each party hereto shall execute, deliver, file and
record, or cause to be executed, delivered, filed and recorded, such further
agreements, instruments and other documents, and take or cause to be taken, such
further actions, as the other parties hereto may reasonable request as being
necessary or advisable to effect or evidence the transactions contemplated by
the IPO Agreement as amended hereby, including the filing of a registration
statement with the Securities and Exchange Commission with respect to shares of
BlackRock Common Stock to be granted under the 2002 Plan.”

 

 

 

(g)       Section 3.3(g) is hereby added to the IPO Agreement as follows:

 

 

 

“(g)     Termination. 

 

 

 

Sections 3.2 (d) and (e) and Section 3.3 of this Agreement shall immediately
terminate and be of no further force or effect if:

 

 

 

(i)  following delivery of an Election Notification, if either the option
contemplated by Section 3.3(b)(1)(y) or Section 3.3(b)(1)(z) hereof has been
elected, all the transactions contemplated thereby have been consummated;

 

 

 

(ii)  clauses (x) and (y) of Section 3.3(d) have occurred with respect to a
transaction or series of related transactions and any such transaction or series
of transactions has been consummated; or

9



--------------------------------------------------------------------------------


 

(iii)  clauses (x) and (y) in Section 3.3(b)(2) have occurred with respect to
any Change of Control of BlackRock and the transaction contemplated thereby
shall have been consummated.”

SECTION 4.     Ratification.

                Except as expressly affected by the provisions hereof, the IPO
Agreement as amended shall remain in full force and effect in accordance with
its terms and ratified and confirmed by the parties hereto.  On and after the
date hereof, each reference in the IPO Agreement to “the Agreement,”
“hereunder,” “herein” or words of like import shall mean and be a reference to
the IPO Agreement as amended by this Amendment.

SECTION 5.       Effect of Headings.

                The Section headings herein are for convenience of reference
only and shall not effect the construction hereof.

SECTION 6.       Governing Law.

                This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to conflicts of
laws principles thereof. 

SECTION 7.       Counterparts.

                This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10



--------------------------------------------------------------------------------


                 IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed, all as of the day and year first above written.

 

THE PNC FINANCIAL SERVICES GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ JAMES E. ROHR

 

 

--------------------------------------------------------------------------------

 

Name:

James E. Rohr

 

Title:

Chairman and Chief Executive
Officer

 

 

 

 

 

 

 

 

 

 

PNC ASSET MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

/s/ JAMES E. ROHR

 

 

--------------------------------------------------------------------------------

 

Name:

James E. Rohr

 

Title:

Chairman and Chief Executive
Officer

 

 

 

 

 

 

 

BLACKROCK, INC.

 

 

 

 

 

 

 

By:

/s/ LAURENCE D. FINK

 

 

--------------------------------------------------------------------------------

 

Name:

Laurence D. Fink

 

Title:

Chairman and Chief Executive
Officer

11



--------------------------------------------------------------------------------


Schedule I

TERM SHEET
VOTING TRUST AGREEMENT

                    In accordance with Section 3.3(a)(2) of the Initial Public
Offering Agreement, dated as of September 30, 1999, as amended October 10, 2002
(the “IPO Agreement”), by and among BlackRock, Inc., a Delaware corporation
(together with any successors, the “Company”), PNC Asset Management, Inc., a
Delaware corporation (together with any successors, “PAM”), and The PNC
Financial Services Group, Inc. (formerly PNC Bank Corp.), PAM has agreed that
under certain circumstances following a change in control of PNC or the Company
PAM will deposit all shares of class A common stock, par value $.01 per share
(the “Class A Common Stock”) and class B common stock, par value $.01 per share
(the “Class B Common Stock” and, together with the Class A Common Stock, the
“Common Stock”) of the Company then owned and held by PAM (such shares being
hereinafter referred to as the “Shares”) in a voting trust pursuant to a Voting
Trust Agreement (the “Voting Trust Agreement”) meeting the requirements of
Section 218 of the General Corporation Law of the State of Delaware and having
substantially the terms summarized below.

 

Parties

The Company, PAM and an institutional trustee (the “Voting Trustee”) selected by
the Company and reasonably agreed to by PAM.

 

 

 

 

Deposit of Shares

On the date of execution of the Voting Trust Agreement, PAM will deposit all the
Shares with the Voting Trustee which will have the Shares registered in its name
and will issue one or more voting trust certificates to PAM.

 

 

 

 

 

Upon an Election Notification by PAM to sell its Shares pursuant to Section
3.3(b)(1)(x) of the IPO Agreement, the Voting Trustee will convert all of the
Shares held in the Voting Trustee that are shares of Class B Common Stock to
shares of Class A Common Stock in accordance with the optional conversion
provisions of the Company’s Amended and Restated Certificate of Incorporation.

 

 

 

 

Transfer
Restrictions

The Voting Trust Certificates will not be registered under the Securities Act of
1933, as amended, and may not be sold or transferred in the absence of such
registration or an exemption therefrom under such Act.

12



--------------------------------------------------------------------------------


 

Voting

The Voting Trustee shall vote the Shares on all matters submitted to a vote of
holders of Common Stock (whether separately as a class or together with any
other class of voting securities of the Company), whether at a meeting of
stockholders or by written consent, in the same proportion as the votes cast by
the holders of Common Stock that are not employees of the Company; provided that
PAM shall retain the right to direct the voting of the Shares with respect to
any transaction that would constitute a Change of Control of BlackRock until
such time that PAM is no longer entitled to the benefits of Section 3.3(b)(1)(y)
or Section 3.3(b)(1)(z) of the IPO Agreement.

 

 

 

 

Dividends and
Distributions

All dividends or other distributions, if any (other than dividends or
distributions paid in shares of Common Stock) in respect of the Shares shall be
paid directly to PAM.

 

 

 

 

 

Dividends or other distributions, if any, paid in shares of Common Stock shall
be held by the Voting Trustee as “Shares” subject to the Voting Trust Agreement
and such securities shall become subject to all the terms and conditions thereof

 

 

 

 

Voting Trustee

PAM and the Company shall, jointly and severally pay the fees and expenses of
the Voting Trustee and shall indemnify the Voting Trustee for any losses arising
out of or in connection with the acceptance or administration of the Voting
Trust, except to the extent that such loss, damage, claim, liability or expense
is due to its own gross negligence, willful misconduct or bad faith.

13



--------------------------------------------------------------------------------


 

Termination

The Voting Trust Agreement and the Voting Trust shall remain in force until such
time that (i) PAM ceases to be the Beneficial Owner, directly or indirectly, of
securities of the Company representing 4.9 percent or more of any class of the
Company’s Voting Stock; or (ii) PAM purchases all of the outstanding BlackRock
Capital Securities not owned by PAM that are validly tendered pursuant to an
offer to purchase such BlackRock Capital Securities made by PAM in accordance
with Section 3.3(b)(1)(y) of the IPO Agreement.

 

 

 

 

 

In the event that prior to the termination of the Voting Trust, PAM transfers
any of its Shares in accordance with and pursuant to Sections 3.3(b)(1)(x) or
3.3(b)(1)(z) of the IPO Agreement, the Voting Trustee shall cause such Shares to
be transferred in accordance with instructions received from PAM and, upon
consummation of such transfer, the Voting Trust Agreement and the Voting Trust
shall immediately terminate and be of no further force and effect with respect
to such transferred Shares.

 

 

 

 

Amendment

The Voting Trust Agreement and the Voting Trust Certificates may be amended upon
the consent in writing of the Company and PAM.

 

 

 

 

Governing Law

Delaware

14



--------------------------------------------------------------------------------


Exhibit A

Independent Directors

Murry Gerber
James Grosfeld
Frank Nickell
Lawrence Wagner

 

15